Judiciary  |  Opinions

		

        		

		
		















 





					
		
								





	
	  



Skip to Content
Skip to Navigation
Skip to Footer
















For Public

Contact Information
Pay Fines
Court Forms
Bar Examination Results
Divorce Law Seminar
Press Releases
Volunteer
Child Custody Evaluators Registry
Judicial Performance Reviews
Judicial Financial Disclosure Statements


For Litigants

Court Forms
Pay Fines
Search Court Records
Law Library
Internet Legal Resources
Attorney Information
Billingual Attorneys
Child Custody Evaluators Registry


For Attorneys

General Information
Efiling
Bar Application
Billingual Attorneys
Oral Arguments
Jury Instructions
Membership Status
Continuing Legal Education
Hawaii Lawyers’ Fund
Hawaii State Bar Association
Office of Disciplinary Counsel
Child Custody Evaluators Registry


For Jurors

Jury Service Information
Court Information
Contact Information


For Media

Media Guidelines
Press Releases
Search Court Records
Contact Information
Opinions and Orders
Judicial Performance Reviews
Judicial Financial Disclosure Statements
Facilities Use Application


Language Access

Language Assistance Policy
Language Access Services
List of Interpreters
Request a Court Interpreter
Sign Language Interpreters
Use a Court Interpreter
Become a Court Interpreter
Contact Information


ADA

ADA Accommodations
Request an Accommodation
Sign Language Interpreters
Service Animals
Contact Information


Access to Justice

Access to Justice Commission
Access to Justice Initiatives
Access to Justice Rooms
Judiciary’s 20/20 Vision
Small Claims Court Q&A









MenuGeneral InformationContact InformationJob OpportunitiesJury ServiceJudiciary OverviewCourt AdministrationBusiness with JudiciarySealing Court Records CloseNews & ReportsPress ReleasesLegislative UpdateReportsIn the MediaOral ArgumentsMedia GuidelinesSpeechesJudicial Financial Disclosure Statements CloseSelf-HelpCourt FormsRequest Court Records – OahuTraffic CasesSelf-Help CentersProtective OrdersMortgage ForeclosureSmall ClaimsRegular ClaimsDivorceLandlord-Tenant ClaimsTips on Going to Court CloseServicesADACourt InterpretingLanguage AssistanceLaw LibraryMediation/ADRChildren’s Justice CentersVictim ServicesVolunteer Settlement Master ProcessVehicle Tracker CloseCourtsSupreme CourtIntermediate Court of AppealsCircuit CourtDistrict CourtFamily CourtLand and Tax Appeal CourtsAdministrative AdjudicationCommission on Judicial ConductJudicial Performance ReviewsJudicial Selection CommissionJudicial Financial Disclosure Statements CloseLegal ReferencesSearch Court RecordsProposed Rules ChangesSupreme Court Various OrdersOpinions and OrdersCourt RulesInternet Resources CloseCommunity OutreachCourts in the CommunityCivic EducationVolunteer OpportunitiesJudiciary History CenterDivorce Law SeminarCourt Tours CloseSpecial Projects & EventsCourts in the CommunityDWI CourtEnvironmental CourtGirls CourtHOPE ProbationKona Judiciary Complex ProjectMental Health CourtSTAE (Steps to Avoid Eviction)Veterans Treatment Court Close









Home » Hawaii Appellate Court Opinions and Orders » Opinions 









Opinions 2016 

For 2009 and older, Case Number link will display content as an html page. PDF link will display a scanned image with file date stamp and judicial signatures. Beginning in 2010, Case Number link will display a scanned image with file date stamp and judicial signatures. ADA link will display an accessible file compatible with online reader devices. Click here to view Opinions and Orders from 1998 to 2009.






Date
Ct.
Case Number
Case Name
Appealed From
Reporter Citation




September 13, 2016
S.Ct
SWC-16-0000103 [ADA]
Middleton v. State (Order Rejecting Application for Writ of Certiorari).   ICA Order Dismissing the Appeal for Lack of Appellate Jurisdiction, filed 06/09/2016 [ada].  Appellant’s Motion for Reconsideration of Order Dismissing the Appeal for Lack of Appellate Jurisdiction, filed 06/16/2016.  ICA Order Denying the June 16, 2016 Motion for Reconsideration, filed 06/21/2016 [ada].  ICA Order (1) Granting the June 23, 2016 Motion to Strike and (2) Amended Order Denying the June 16, 2016 Motion for Reconsideration, filed 07/05/2016 [ada].  Petitioner’s Application for Writ of Certiorari, filed 08/08/2016. 

Circuit Court, 3rd Circuit




September 9, 2016
S.Ct
SCAD-15-0000785 [ADA]
Office of Disciplinary  Counsel v. Smith (Order of Public Reprimand).

Original Proceeding




September 9, 2016
ICA
CAAP-15-0000954 [ADA]
In re TH (s.d.o., affirmed).  Consolidated with No. CAAP-15-0000955.

Family Court, 1st Circuit (Foster Custody)




September 9, 2016
ICA
CAAP-13-0005233 [ADA]
State v. Tran (Order of Correction).  ICA Opinion, filed 07/14/2016 [ada].

Circuit Court, 1st Circuit




September 8, 2016
ICA
CAAP-15-0000479 [ADA]
Gustafson Real Estate LLC v. Watkins (Order Dismissing Motion for Reconsideration).  ICA mem.op., filed 07/22/2016 [ada],  138 Haw. 52.  Motion for Reconsideration, filed 09/06/2016.  

District Court, 1st Circuit




September 8, 2016
ICA
CAAP-15-0000561 [ADA]
Ford v. Leithhead-Todd.

Circuit Court, 3rd Circuit




September 6, 2016
ICA
CAAP-14-0000361 [ADA]
Erum v. County of Kauai (s.d.o., affirmed).

Circuit Court, 5th Circuit (Civil)




September 6, 2016
S.Ct
SCWC-14-0001060 [ADA]
State v. Scalera. (Order Accepting Application for Writ of Certiorari).   ICA s.d.o., filed 04/29/2016 [ada].  Application for Writ of Certiorari filed, 07/27/2016.

District Court, 1st Circuit, Kaneohe Division




September 6, 2016
S.Ct
SCWC-12-0000758 [ADA]
Ke Kailani Partners, LLC v. Ke Kailani Development LLC. (Order Rejecting Application for Writ of Certiorari).  ICA mem.op., filed 04/29/2016 [ada], 138 Haw. 51.  Consolidated with No. CAAP-12-0000070.  Application for Writ of Certiorari, filed 07/25/2016.  

Circuit Court, 1st Circuit




September 2, 2016
S.Ct
SCWC-16-0000315 [ADA]
Bosworth v. Foss Maritime Company (Order (1) Accepting Application for Writ of Certiorari, (2) Vacating the ICA’s July 6, 2016 Order Dismissing the Appeal, (3) Remanding the Case to ICA, and (4) Dismissing the Motion for Leave to Proceed in Forma Pauperis).   Dissenting Opinion by J. Nakayama [ada].  ICA Order Dismissing the Appeal Pursuant to HRAP 11(b)(2), (c)(2), filed 07/06/2016 [ada].  Application for Writ of Certiorari, filed 06/19/2016.  

Labor and Industrial Relations Appeals Board




September 2, 2016
S.Ct
SCWC-14-0000871 [ADA]
LE v. WM (Amended Order Dismissing Application for Writ of Certiorari).   ICA s.d.o., filed 06/20/2016 [ada].  Application for Writ of Certiorari, filed 08/22/2016.  Application for Writ of Certiorari, filed 09/01/2016.

Family Court, 3rd Circuit




September 1, 2016
ICA
CAAP-13-0002125 [ADA]
Umberger v. Department of Land and Natural Resources (Order of Correction).  ICA Opinon, filed 08/31/2016 [ada].

Circuit Court, 1st Circuit




September 1, 2016
S.Ct
SCWC-15-0000402 [ADA]
State v. Ui ( Order Accepting Application for Writ of Certiorai).   ICA s.d.o., filed 05/25/2016 [ada].  Defendant-Appellant’s Motion for Reconsideration, filed 06/06/2016.  ICA Order Denying Motion for Reconsideration, filed 06/15/2016 [ada].  Application for Writ of Certiorari, filed 07/20/2016. 

Circuit Court, 3rd Circuit, North and South Kona Division




September 1, 2016
ICA
CAAP-15-0000477 [ADA]
State v. McKinley (Order of Correction).   ICA mem.op., filed 08/31/2016 [ada].  Concurring and Dissenting Opinion by J. Reifurth [ada]. 

Circuit Court, 1st Circuit




September 1, 2016
S.Ct
SCWC-12-0000762 [ADA]
Cox v. Cox (Order Denying Petitioner/Plaintiff-Appellant Bruce Edward Cox’s Motion for Reconsideration).  ICA s.d.o., filed 01/29/2015 [ada].  Petitioner/Plaintiff-Appellant Bruce Edward Cox’s Application for Writ of Certiorari, filed 02/27/2015.  S.Ct. Order Dismissing Application for Writ of Certiorari, filed 03/12/2015 [ada].  Motion for Reconsideration, filed 04/21/2015.  ICA Order Denying Motion for Reconsideration, filed 04/23/2015 [ada].  Petitioner/Plaintiff-Appellant Bruce Edward Cox’s Second Application for Writ of Certiorari,filed 04/28/2015.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 06/03/2015 [ada].  S.Ct. Opinion, filed 08/16/2016 [ada].  Dissenting Opinion by C.J. Recktenwald, in which J. Nakayama joins [ada].  Petitioner/Plaintiff-Appellant Bruce Edward Cox’s Motion for Reconsideration, filed 08/25/2016.  

Family Court, 1st Circuit




August 31, 2016
ICA
CAAP-12-0000711 [ADA]
Title Guaranty Escrow Services, Inc. v. Wailea Resort Company, Ltd. (mem.op., affirmed).

Circuit Court, 2nd Circuit (Civil)




August 31, 2016
ICA
CAAP-14-0001371 [ADA]
Bantolina v. Bantolina (mem.op., affirmed, reversed and remanded).

Family Court, 1st Circuit (Child Support)




August 31, 2016
ICA
CAAP-13-0002125 [ADA]
Umberger v. Department of Land and Natural Resources.  ICA Order of Correction, filed 09/01/2016 [ada].

Circuit Court, 1st Circuit




August 31, 2016
ICA
CAAP-15-0000477 [ADA]
State v. McKinley (mem.op., vacated and remanded).  Concurring and Dissenting Opinion by J. Reifurth [ada].  ICA Order of Correction, filed 09/01/2016 [ada].

Circuit Court, 1st Circuit (Criminal)




August 31, 2016
S.Ct
SCWC-15-0000198 [ADA]
State v. Macaso (Order Rejecting Application for Writ of Certiorari).  ICA mem.op., filed 04/13/2016 [ada], 138 Haw. 51 .  ICA Order of Correction, filed 07/01/2016 [ada].  Application for Writ of Certiorari, filed 07/30/2016.  

Family Court, 1st Circuit




August 31, 2016
ICA
CAAP-15-0000593 [ADA]
Pickett v. Cheesecake Factory Restaurants, Inc. (mem.op., vacated and remanded).

Labor and Industrial Relations Appeals Board (Attorney's Fee)




August 31, 2016
ICA
CAAP-14-0000920 [ADA]
Shigezo Hawaii, Inc. v. Soy to the World Incorporated (s.d.o., vacated, affirmed and remanded).

Circuit Court, 1st Circuit (Business Dispute)




August 31, 2016
ICA
CAAP-13-0006152 [ADA]
Kapahu v. Sam’s Club West, Inc. (mem.op., vacated and remanded).

Circuit Court, 1st Circuit




August 30, 2016
S.Ct
SCWC-14-0000833 [ADA]
State v. Kim (Order Accepting Application for Writ of Certiorari).  ICA s.d.o., filed 06/16/2016 [ada].  Application for Writ of Certiorari, filed 06/20/2016.  S.Ct. Order Dismissing Application for Writ of Certiorari, filed 06/23/2016 [ada].   Application for Writ of Certiorari, filed 07/15/2016.  

Circuit Court, 1st Circuit




August 30, 2016
ICA
CAAP-15-0000597 [ADA]
Cannon v.  Cannon (s.d.o., affirmed).

Family Court, 1st Circuit (Divorce)




August 30, 2016
ICA
CAAP-13-0004207 [ADA]
Alama v. Kahanaoi et al., (s.d.o., affirmed).

Circuit Court, First Circuit




August 30, 2016
S.Ct
SCPW-16-0000575 [ADA]
Scott v. Cardoza (Order Denying Petition for Writ of Mandamus).  Petition for Writ of Mandamus, filed 08/18/2016.

Original Proceeding




August 30, 2016
S.Ct
SCWC-11-0000812 [ADA]
Pouono v. Daiichiya-Loves Bakery, Inc. (Order Approving Stipulation for Dismissal).  ICA s.d.o., filed 02/26/2015 [ada], 134 Haw. 477.  Petitioner-Claimant Charles P. Pouono’s Application for Writ of Certiorari, filed 06/15/2015.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 07/30/2015 [ada]. 

Labor and Industrial Relations Appeals Board




August 29, 2016
ICA
CAAP-14-0001074 [ADA]
Bitterman v. State (s.d.o., affirmed).

Circuit Court, 3rd Circuit (Habeas Corpus)




August 26, 2016
ICA
CAAP-12-0000025 [ADA]
Goran Pleho, LLC v. Lacy (Amended Memorandum Opinion).  ICA mem.op., filed 07/29/2016.  Motion for Partial Reconsideration of Memorandum Opinion, filed 08/08/2016.  ICA Order Denying Motion for Partial Reconsideration and Clarifying and Amending the Memorandum Opinion, filed 08/26/2016 [ada].  

Circuit Court, 3rd Circuit




August 26, 2016
S.Ct
SCWC-13-0000064 [ADA]
State v. Goebel (Order Rejecting Application for Writ of Certiorari).  ICA s.d.o., filed 04/21/2016 [ada].  Application for Writ of Certiorari, filed 07/18/2016.  

Family Court, 1st Circuit




August 26, 2016
ICA
CAAP-16-0000016 [ADA]
In re TA, KA, AS (s.d.o., affirmed).

Family Court, 1st Circuit (Family Supervision)




August 26, 2016
ICA
CAAP15-0000487 [ADA]
State v. Mattos (s.d.o., affirmed).

District Court, 2nd Circuit, Wailuku Division (OVUII)




August 26, 2016
ICA
CAAP-15-0000459 [ADA]
State v. Perreira (s.d.o., affirmed).

District Court, 1st  Circuit (OVUII)




August 26, 2016
ICA
CAAP-12-0000025 [ADA]
Goran Pleho, LLC v. Lacy (Order Denying Motion for Partial Reconsideration and Clarifying and Amending the Memorandum Opinion).  ICA mem.op., filed 07/29/2016.  Motion for Partial Reconsideration of Memorandum Opinion, filed 08/08/2016.  ICA Amended Memorandum Opinion, filed 08/26/2016 [ada].

Circuit Court, 3rd Circuit




August 25, 2016
ICA
CAAP-13-0003837 [ADA]
State v. Diego (s.d.o., affirmed).

Circuit Court, 3rd Circuit (Attempted Murder)




August 24, 2016
ICA
CAAP-13-0005087 [ADA]
HSBC Bank USA v. Collman (s.d.o., affirmed).

Circuit Court, 3rd Circuit (Foreclosure)




August 24, 2016
ICA
CAAP-13-0003838 [ADA]
State v. Brown (s.d.o., vacated and remanded).

District Court, 2nd Circuit, Lahaina Division (OVUII)




August 24, 2016
ICA
CAAP-13-0001242 [ADA]
Cadawas v. Peahu (s.d.o., affirmed).

Circuit Court, 5th Circuit (Civil)




August 23, 2016
ICA
CAAP-15-0000403 [ADA]
State v. Vacchelli (mem.op., affirmed).

Circuit Court, 1st Circuit (Criminal)




August 23, 2016
S.Ct
SCWC-13-0000379 [ADA]
State v. Satano (Order Rejecting Application for Writ of Certiorari).   ICA s.d.o., filed 05/20/2016 [ada].  Application for Writ of Certiorari, filed 07/15/2016. 

Circuit Court, 1st Circuit




August 23, 2016
ICA
CAAP-12-0001026 [ADA]
Zephyr Insurance Company v. Insurance Commissioner (Order Approving the August 15, 2016 “Stipulation for Dismissal of Appeal with Prejudice”).

Circuit Court, 1st Circuit




August 22, 2016
S.Ct
SCWC-14-0000828 [ADA]
County of Kauai v. Hanalei River Holdings Limited (Order Accepting Application for Writ of Certiorari).  ICA Opinion, filed 03/31/2016 [ada], 137 Haw. 471.  Application for Writ of Certiorari, filed 07/10/2016.  

Circuit Court, 5th Circuit




August 18, 2016
S.Ct
SCWC-13-0000396 [ADA]
State v. Ichimura (Order Accepting Application for Writ of Certiorari).   ICA s.d.o., filed 04/06/2016 [ada].  Application for Writ of Certiorari, filed 07/08/2016.  

Circuit Court, 1st Circuit




August 18, 2016
S.Ct
SCPW-16-0000550 [ADA]
Erum v. Kobayashi (Order Denying Petition for Writ of Mandamus).  Petition for Writ of Mandamus, filed 08/05/2016.

Original Proceeding




August 18, 2016
ICA
CAAP-13-0001579 [ADA]
In re Kuamoo.  Concurring Opinion by C.J. Nakamura [ada].

Circuit Court, 1st Circuit




August 18, 2016
ICA
CAAP-15-0000695 [ADA]
Schober v. Groupo Anderson (Order Dismissing Appeal for Lack of Appellate Jurisdiction).

Circuit Court, 1st Circuit




August 18, 2016
ICA
CAAP-16-0000266 [ADA]
Elder v. The Bluffs at Mauna Kea Community Association (Order Granting July 13, 2016 Motion to Dismiss a Portion, but not all of the Appeal in Appellate Court Case Number CAAP-16-0000266 and Sua Sponte Dismissing Cross-Appeal in its entirety).

Circuit Court, 3rd Circuit




August 16, 2016
ICA
CAAP-14-0000505 [ADA]
State v. Aquino (s.d.o., affirmed).

Circuit Court, 1st Circuit (Attempted Murder)




August 16, 2016
S.Ct
SCWC-12-0000762 [ADA]
Cox v. Cox.   Dissenting Opinion by C.J. Recktenwald, in which J. Nakayama joins [ada].  ICA s.d.o., filed 01/29/2015 [ada], 134 Haw. 475.  Petitioner/Plaintiff-Appellant Bruce Edward Cox’s Application for Writ of Certiorari, filed 02/27/2015.  S.Ct. Order Dismissing Application for Writ of Certiorari, filed 03/12/2015 [ada].  Motion for Reconsideration, filed 04/21/2015.  ICA Order Denying Motion for Reconsideration, filed 04/23/2015 [ada].  Petitioner/Plaintiff-Appellant Bruce Edward Cox’s Second Application for Writ of Certiorari,filed 04/28/2015.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 06/03/2015 [ada].  Petitioner/Plaintiff-Appellant Bruce Edward Cox’s Motion for Reconsideration, filed 08/25/2016.  S.Ct. Order Denying Petitioner/Plaintiff-Appellant Bruce Edward Cox’s Motion for Reconsideration, filed 09/01/2016 [ada].

Family Court, 1st Circuit





1
2
3
…
14
Next »






 

Searches



	  eCourt Kokua

	  For access to traffic cases, district court criminal and appellate cases. (The Hawaii Judiciary is not affiliated with Sustain Technologies, Inc. or with eCourt®, which is a registered trademark of Sustain Technologies, Inc.).
	  


	  Ho`ohiki

	  For access to criminal and civil case information filed in the Circuit and Family courts and  certain civil cases of the District Courts.
	


	  Jobs

	  Search for jobs at the Judiciary.
	


	  Efiling
	 
	 Case information.
	



Status Updates


Twitter Stream
Facebook Fan Page
YouTube Channel



Language Access Services Home

廣東話 / 广东话 | Cantonese

Kapasen Chuuk | Chuukese

Ilokano | Ilokano

日本語 | Japanese

한국어 | Korean

Kosrae | Kosraean

國語 / 普通话 | Mandarin

Kajin Majôl | Marshallese

Pohnpei | Pohnpeian

Gagana Samoa | Samoan

Español | Spanish

Tagalog | Tagalog

Lea faka-Tonga | Tongan

Tiếng Việt | Vietnamese

 
 









for Public
Contact Information
Pay Fines
Court Forms
Bar Examination Results
Divorce Law Seminar
Press Releases
Volunteer
Child Custody Evaluators Registry
Judicial Performance Reviews
Judicial Financial Disclosure Statements
for Litigants
Court Forms
Pay Fines
Search Court Records
Law Library
Internet Legal Resources
Attorney Information
Billingual Attorneys
Child Custody Evaluators Registry
for Attorneys
General Information
Efiling
Bar Application
Billingual Attorneys
Oral Arguments
Jury Instructions
Membership Status
Continuing Legal Education
Hawaii Lawyers’ Fund
Hawaii State Bar Association
Office of Disciplinary Counsel
Child Custody Evaluators Registry
for Jurors
Jury Service Information
Court Information
Contact Information
Language Access
Language Assistance Policy
Language Access Services
List of Interpreters
Request a Court Interpreter
Sign Language Interpreters
Use a Court Interpreter
Become a Court Interpreter
Contact Information
for Media
Media Guidelines
Press Releases
Search Court Records
Contact Information
Opinions and Orders
Judicial Performance Reviews
Judicial Financial Disclosure Statements
ADA Assistance
ADA Accommodations
Request an Accommodation
Sign Language Interpreters
Service Animals
Contact Information
Access to Justice
Access to Justice Commission
Access to Justice Initiatives
Access to Justice Rooms
Judiciary’s 20/20 Vision
Small Claims Court Q&A
Know Your Rights Seminars
General Information
Contact Information
Job Opportunities
Jury Service
Judiciary Overview
Court Administration
Business with Judiciary
News & Reports
Press Releases
Legislative Update
Reports
In the Media
Oral Arguments
Media Guidelines
Speeches
Judicial Financial Disclosure Statements
Self-Help
Court Forms
Request Court Records – Oahu
Traffic Cases
Self-Help Centers
Protective Orders
Mortgage Foreclosure
Small Claims
Regular Claims
Divorce
Landlord-Tenant Claims
Tips on Going to Court
Services
ADA
Court Interpreting
Language Assistance
Law Library
Mediation/ADR
Children’s Justice Centers
Victim Services
Volunteer Settlement Master Process
Vehicle Tracker
Courts
Supreme Court
Intermediate Court of Appeals
Circuit Court
District Court
Family Court
Land and Tax Appeal Courts
Administrative Adjudication
Commission on Judicial Conduct
Judicial Performance Reviews
Judicial Selection Commission
Judicial Financial Disclosure Statements
Legal References
Search Court Records
Proposed Rules Changes
Supreme Court Various Orders
Opinions
Court Rules
Internet Resources
Community Outreach
Courts in the Community
Civics Education
Volunteer Opportunities
Judiciary History Center
Divorce Law Seminar
Court Tours
Special Projects & Events
Courts in the Community
DWI Court
Environmental Court
Girls Court
HOPE Probation
Mental Health Court
Veterans Treatment Court
Kona Judiciary Complex Project
Contact Us
Administrative Offices of the Courts
Courts of Appeal
Oahu – First Circuit
Maui – Second Circuit
Hawaii – Third Circuit
Kauai – Fifth Circuit
District Court Addresses
We Value Your Opinion Survey
 



© 2016 Hawaii State Judiciary. All rights reserved.
Privacy Policy  |  Terms of Use  |  Accessibility Information